Exhibit 10.1

 

Execution Original

 

LOAN AGREEMENT

(OVERSTOCK LOAN)

 

THIS LOAN AGREEMENT (the “Agreement”) is made between O.COM LAND, LLC, a Utah
limited liability company (hereafter referred to as the “Borrower” and/or
“Grantor”) of 799 West Coliseum Way, Midvale, Utah 84047; OVERSTOCK.COM, INC., a
Delaware corporation (“Guarantor”) of 799 West Coliseum Way, Midvale, Utah
84047; and PCL L.L.C., a Utah limited liability company (“Lender”) of 10011
South Centennial Parkway, Suite 275, Sandy, City UT 84070, effective as of
the     day of November, 2017 (the “Effective Date”), on the following terms and
conditions:

 

SECTION 1.                         TERM.  The term of this Agreement shall
commence on the Effective Date, and shall continue thereafter until all
Indebtedness of Borrower to Lender has been repaid in full and the parties
terminate this Agreement in writing.

 

SECTION 2.                         DEFINITIONS.  The following words shall have
the following meanings when used in this Agreement.  Terms not otherwise defined
in this Agreement shall have the meaning attributed to such terms in the Utah
Uniform Commercial Code.  All references to dollar amounts shall mean amounts in
lawful money of the United States of America.

 

Agreement.  The word “Agreement” means this Loan Agreement, as this Loan
Agreement may be amended or modified from time to time, together with all
exhibits and schedules attached to this Loan Agreement from time to time..

 

Borrower.  The word “Borrower” shall mean O.COM LAND, LLC, a Utah limited
liability company its successors and/or assigns.

 

Certificate.  The Certificate of Officers described in Section 6.09 below.

 

Collateral.  The word “Collateral” means and includes without limitation all
property and assets granted as collateral security for a Loan, whether real or
personal property, whether granted directly or indirectly, whether granted now
or in the future, and whether granted in the form of a security interest,
mortgage, deed of trust, assignment, pledge, chattel mortgage, chattel trust,
factor’s lien, equipment trust, conditional sale, trust receipt, lien, charge,
lien or title retention contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever, whether created by
law, contract, or otherwise.

 

Grantor.  The word “Grantor” means and includes without limitation each and all
of the persons or entities granting a Security Interest in any Collateral for
the

 

--------------------------------------------------------------------------------


 

Indebtedness, including without limitation the Borrower granting such a Security
Interest.

 

Event of Default.  The words “Event of Default” mean any of the Events of
Default described in Section 11 below.

 

Guarantor.  The word “Guarantor” means OVERSTOCK.COM, INC., a Delaware
corporation.

 

Guaranty.  The word “Guaranty” means the Guaranty of Guarantor in form identical
to Exhibit “A” attached hereto.

 

Indebtedness.  The word “Indebtedness” means all Loans, together with all other
obligations, debts and liabilities of Borrower to Lender, as well as all claims
by Lender against Borrower, whether now or hereafter existing, voluntary or
involuntary, due or not due, absolute or contingent, liquidated or unliquidated;
whether Borrower may be liable individually or jointly with others; whether
Borrower may be obligated as a guarantor, surety, or otherwise; whether recovery
upon such Indebtedness may be or hereafter may become barred by any statute of
limitations; and whether such Indebtedness may be or hereafter may become
otherwise unenforceable.

 

Lender.  The word “Lender” means PCL L.L.C., a Utah limited liability company,
its successors and assigns.

 

Loan.  The word “Loan” or “Loans” means any and all commercial loans and
financial accommodations made by Lender to Borrower, whether now or hereafter
existing, and however evidenced, including without limitation those loans and
financial accommodations made from time to time pursuant to this Agreement, as
described below or on any exhibit or schedule attached to this Agreement.

 

Loan Documents.  The words “Loan Documents” mean this Agreement, the Note and
all other promissory notes, credit agreements, loan agreements, environmental
agreements, security agreements, assignments, financing statements, mortgages,
deeds of trust, and other instruments, agreements and documents, whether now or
hereafter existing, executed by the Borrower in connection with the Note.

 

Note.  The word “Note” means that certain Promissory Note, of even date
herewith, made by Borrower in favor of Lender in the principal amount of Forty
Million and No/100 Dollars ($40,000,000.00), as well as any substitute,
replacement or refinancing note or notes therefor.

 

Permitted Liens.  The words “Permitted Liens” mean:  (a) liens and security
interests securing Indebtedness owed by Borrower to Lender; (b) liens for taxes,

 

2

--------------------------------------------------------------------------------


 

assessments, or similar charges either not yet due or being contested in good
faith; and (c) liens of materialmen, mechanics, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent.

 

Personal Property.  The words “Personal Property” mean all personal property
described in the Deed of Trust, Assignment of Rents, Assignment of Leases,
Security Agreement and Fixture Filing, which Deed of Trust is defined below

 

Real Property.  The words “Real Property” means the real property more
particularly described in the Deed of Trust, commonly described as the Peace
Coliseum located in Salt Lake County, Utah, with an address of 799 W. Coliseum
Way Midvale, UT 84047.  The Personal Property and Real Property are hereafter
sometimes jointly and severally referred to as the “Property”.

 

Related Documents.  The words “Related Documents” mean and include without
limitation all promissory notes, credit agreements, loan agreements,
environmental agreements, guaranties, security agreements, assignments,
mortgages, deeds of trust, and all other Instruments, agreements and documents,
whether now or hereafter existing, executed in connection with the Indebtedness.

 

Security Interest.  The words “Security Interest” mean and include without
limitation any type of collateral security, whether in the form of a lien,
charge, mortgage, deed of trust, assignment, pledge, chattel mortgage, chattel
trust, factor’s lien, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security devise, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.

 

Trust Deed.  The words “Deed of Trust” mean that Deed of Trust, Assignment of
Rents, Assignment of Leases, Security Agreement and Fixture Filing (“Trust Deed”
and/or “Deed of Trust”), of even date herewith, between Borrower as
Grantor/Trustor and Lender, securing the Note, together with any other
agreements, promises, covenants, arrangements, or understandings, whether
created by law, contract, or otherwise, evidencing, governing, representing, or
creating a real property lien, mortgage, trust deed lien, power of sale or
Security Interest in the Collateral.

 

SECTION 3.                         LOAN.  Lender agrees to loan to Borrower up
to Forty Million Dollars ($40,000,000.00) as evidenced by the Note and other
Loan Documents.  The Loan shall be disbursed to Borrower in a single
disbursement through Landmark Title Company (“Title Company”).

 

3

--------------------------------------------------------------------------------


 

3.01 Conditions Precedent to Disbursement.  Lender’s obligation to disburse the
Loan proceeds, or make any advance pursuant to the Loan, under this Agreement is
subject to the following conditions precedent with all documents, instruments,
reports, and other items required under this Agreement to be in form and
substance reasonably satisfactory to Lender.

 

(a) Lender shall have received evidence that this Agreement and all Loan
Documents have been duly authorized, executed, and delivered by Borrower to
Lender;

 

(b) All security documents such as trust deeds, mortgages, security agreements
and the like shall have been duly filed and/or recorded and Lender shall have
received assurances from the Title Company that it is prepared to issue the
required title insurance with respect to the Trust Deed securing repayment of
the Note;

 

(c) Borrower shall have paid to Lender all fees, costs, and expenses specified
in this Agreement and the Loan Documents as are then due and payable;

 

(d) There shall not exist at the time of closing a condition which would
constitute an Event of Default under this Agreement.

 

3.02 Security for Repayment of Loan.  Repayment of the Loan (other than the
Environmental Indemnity defined below and the Guaranty, which Guaranty is an
independent, unsecured obligation of Guarantor) shall be secured by a first
trust deed lien on the Real Property being pledged as collateral for repayment
of the Loan (“Loan Proceeds”).  In addition, the Loan shall be secured by a
security interest in the Personal Property.

 

3.03 Maturity.  Repayment of all sums due and owing under the Loan shall be
fully repaid upon the Maturity Date.  The Maturity Date of the Loan is May 1,
2019.

 

3.04 Monthly Principal and Interest Payments.  During the Term of the Loan,
Borrower shall make monthly interest-only payments (“Monthly Payments”).  The
Monthly Payments shall be made in arrears.  The first Monthly Payment shall be
made on December 1, 2017.  Monthly Payments shall thereafter be made on the 1st
day of each of the following months through April 1, 2019 (for a total of 17
Monthly Payments).  The unpaid principal balance of the Loan, together with any
and all fees, costs and accrued, but unpaid, interest, shall be repaid on or
before the Maturity Date.  Any interest to accrue through December 1, 2017, at
the option of the Lender, shall be either paid by Borrower in cash at Closing or
paid in the first Monthly Payment of interest due on December 1, 2017.

 

3.05 Interest Rate. The regular annual simple interest rate for the entire Term
of the Loan shall be Eight Percent (8.00%).

 

4

--------------------------------------------------------------------------------


 

3.06 Right to Prepay.  Borrower shall have the right to prepay the Note in full
without penalty.  Borrowers shall not make partial payments of principal without
the Lender’s prior written consent.

 

3.07 Periodic Statement.  Upon Borrower’s request, Lender shall provide Borrower
with a statement of Borrower’s Loan account, which statements shall be
considered to be correct and conclusively binding on Borrower unless Borrower
notifies Lender to the contrary within thirty (30) days after Borrower’s receipt
of any such statement which Borrower deems to be incorrect.

 

3.08 Environmental Indemnity.  Borrower shall execute in favor of Lender an
environmental indemnity agreement (“Environmental Indemnity Agreement”) whereby
Borrower agrees to indemnify Lender for any damages or claims resulting by
reason of any environmental contamination or other claims relating to hazardous
wastes.  The Environmental Indemnity Agreement shall survive repayment of the
Loan and shall not be secured by any collateral.

 

SECTION 4.  COLLATERAL.  To secure payment of the Loan and performance of all
other loans, obligations and duties owed by Borrower to Lender (other than the
Environmental Indemnity Agreement, which is an unsecured obligation of the
Borrower), Borrower (and others, if required) shall grant to Lender a lien,
mortgage and/or power of sale upon the Real Property Collateral and a Security
Interest in the Collateral, as more particularly described above and in the
Trust Deed.  Lender’s Security Interest in the Collateral shall be a continuing
lien and shall include the proceeds and products of the Collateral, including
without limitation the proceeds of any insurance.  With respect to the
Collateral, Borrower covenants and agrees with Lender as follows:

 

4.01 Perfection of Security Interests.  Borrower agrees to execute such
financing statements and to take whatever other actions as may be requested by
Lender to perfect and continue Lender’s Security Interests in the Collateral. 
Upon request of Lender, Borrower will deliver to Lender any and all of the
documents evidencing or constituting the Collateral.  Contemporaneous with the
execution of this Agreement, Borrower will execute one or more UCC financing
statements and any similar statements as may be required by applicable law, and
will file, or Lender shall file, such financing statements and all such similar
statements in the appropriate location or locations.  Borrower hereby appoints
Lender as its irrevocable attorney-in-fact for the purpose of executing any
documents necessary to perfect or to continue any Security Interest.  Lender may
at any time, and without further authorization from Borrower, file a copy or
other reproduction of this Agreement or any financing statement for use as a
financing statement.  Borrower will reimburse Lender for all expenses for the
perfection, termination, and the continuation of the perfection of Lender’s
Security Interest in the Collateral.  Borrower will notify Lender promptly of
any change in Borrower’s Employer Identification Number.  Borrower further
agrees to notify Lender in writing prior to any change in address or

 

5

--------------------------------------------------------------------------------


 

location of Borrower’s principal offices or should Borrower merge or consolidate
with any other entity.

 

4.02 Collateral Records.  Borrower shall keep correct and accurate records of
the Collateral, all of which records shall be available to Lender or Lender’s
representative upon demand for inspection and copying at any reasonable time.

 

4.03 Inspection Rights.  Lender, its assigns, or agents shall have the right at
any time, upon reasonable notice, to inspect the Collateral.

 

4.04 No Transfer and/or Further Encumbrance.  Borrower shall not (i) sell,
convey or alienate the Property, or any part thereof, or any interest therein,
or be divested of title or any interest therein in any manner or way, whether
voluntarily or involuntarily, and/or (ii) further encumber the Property,
provided that Permitted Liens shall not be prohibited. Should Borrower do either
of the foregoing, Lender shall have the right in its sole discretion to declare
all sums evidenced by the Note immediately due and payable.  For purposes of
this Paragraph 4.04, a transfer of an ownership interest of greater than ten
percent (10%) in the entity comprising the Borrower shall constitute a transfer
pursuant to this Paragraph 4.04.

 

SECTION 5.                         BORROWER’S REPRESENTATIONS AND WARRANTIES. 
Borrower represents and warrants to Lender, as of the date of this Agreement, as
of the date of the Closing Date and as of the date of any renewal, extension or
modification of the Loan, and at all times any Indebtedness exists:

 

5.01 Authority. O.COM LAND, LLC, Borrower, is a limited liability company duly
and properly organized pursuant to the laws of the State of Utah.  O.COM LAND,
LLC has the full power and authority to own its properties and to transact the
business in which it is presently engaged or presently proposes to engage.  The
principal place of business of O.COM LAND, LLC is located in Salt Lake County,
Utah.

 

5.02 Authorization.  The execution, delivery, and performance of this Agreement
and all Loan Documents by Borrower have been duly authorized by all necessary
action by Borrower; do not require the consent or approval of any other person,
regulatory authority or governmental body; and do not conflict with (a) any
agreement or other instrument binding upon Borrower; or (b) any law,
governmental regulation, court decree, or order applicable to Borrower.

 

5.03 Financial Information.  Any financial statement of Borrower supplied to
Lender truly and completely discloses Borrower’s financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Borrower has no material contingent
obligations except as disclosed in such financial statements.

 

6

--------------------------------------------------------------------------------


 

5.04 Legal Effect.  This Agreement constitutes, and any instrument or agreement
required hereafter to be given by Borrower when delivered will constitute,
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms.

 

5.05 Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower’s financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

5.06 Taxes and Securities Laws.  To the best of Borrower’s knowledge, all tax
returns and reports of Borrower that are or were required to be filed, have been
filed, and all taxes, assessments and other governmental charges have been paid
in full, except those presently being or to be contested by Borrower in good
faith in the ordinary course of business and for which adequate reserves have
been provided.  Borrower has no knowledge of any violations or cause for
enforcement action by any State or Federal Agency covering any Securities Laws
or regulations.

 

5.07 Binding Effect.  All of the Loan Documents are binding upon the Borrower,
as well as upon its successors, representatives and assigns, and are legally
enforceable in accordance with their respective terms.

 

5.08 Location of Borrower’s Offices and Records.  Borrower’s principal place of
business is located at 799 W. Coliseum Way, Midvale, Utah 84047.

 

5.09 Information.  All information heretofore or contemporaneously herewith
furnished by Borrower to Lender for the purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all information
hereafter furnished by or on behalf of Borrower to Lender will be, true and
accurate in every material respect on the date as of which such information is
dated or certified; and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading.

 

5.10 Survival of Representations and Warranties.  Borrower understands and
agrees that Lender, without independent investigation, is relying upon the above
representations and warranties in extending the Loan to Borrower.  Borrower
further agrees that the foregoing representations and warranties shall be
continuing in nature and shall remain in full force and effect until this
Agreement shall be terminated in the manner provided in Section 1 above.

 

5.11 Use of Loan Proceeds.  The Loan Proceeds will be used solely to refinance
the existing financing presently encumbering the Real Property.

 

7

--------------------------------------------------------------------------------


 

5.12 Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any security agreements, or permitted
the filing or attachment of any security interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and the
Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.

 

SECTION 6.        GUARANTOR’S REPRESENTATIONS AND WARRANTIES.  Guarantor
represents and warrants to Lender, as of the date of this Agreement, as of the
date of the Closing Date and as of the date of any renewal, extension or
modification of the Loan, and at all times any Indebtedness exists:

 

6.01 Authority. OVERSTOCK.COM, INC., is a corporation duly and properly
organized pursuant to the laws of the State of Delaware.  OVERSTOCK.COM, INC.,
has the full power and authority to transact the business in which it is
presently engaged or presently proposes to engage.  The principal place of
business of OVERSTOCK.COM, INC., is located in Salt Lake County, Utah.

 

6.02 Authorization.  The execution, delivery, and performance of this Agreement
and the Guaranty by OVERSTOCK.COM, INC., have been duly authorized by all
necessary action by Guarantor; do not require the consent or approval of any
other person, regulatory authority or governmental body; and do not conflict
with (a) any agreement or other instrument binding upon Guarantor; or (b) any
law, governmental regulation, court decree, or order applicable to Guarantor.

 

6.03 Financial Information.  Any financial statement of Guarantor supplied to
Lender was prepared in accordance with generally accepted accounting principles
and fairly presents in all material respects Guarantor’s financial condition as
of the date of the statement, and there has been no material adverse change in
Guarantor’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Guarantor has no material contingent
obligations except as disclosed in such financial statement.

 

6.04 Taxes.  To the best of Guarantor’s knowledge, all tax returns and reports
of Guarantor that are or were required to be filed, have been filed, and all
taxes, assessments and other governmental charges have been paid in full, except
those presently being or to be contested by Guarantor in good faith in the
ordinary course of business and for which adequate reserves have been provided.

 

6.05 Binding Effect.  This Loan Agreement and the Guaranty are binding upon the
Guarantor, as well as upon its successors, representatives and assigns, and are
legally enforceable in accordance with their respective terms.

 

8

--------------------------------------------------------------------------------


 

6.06 Location of Guarantor’s Offices and Records.  Guarantor’s principal place
of business is located at 799 W. Coliseum Way, Midvale, Utah 84047.

 

6.07 Information.  All information heretofore or contemporaneously herewith
furnished by Guarantor to Lender for the purposes of or in connection with this
Agreement or any transaction contemplated hereby, is, and all information
hereafter furnished by or on behalf of Guarantor to Lender, will be, true and
accurate in every material respect on the date as of which such information is
dated or certified; and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading.

 

6.08 Survival of Representations and Warranties.  Guarantor understands and
agrees that Lender, without independent investigation, is relying upon the above
representations and warranties in extending the Loan to Borrower and accepting
the Guaranty from the Guarantor.

 

6.09 Securities Reporting and Securities Compliance.  Guarantor has no knowledge
of any violations or cause for enforcement action by any State or Federal Agency
covering any Securities Laws or regulations.  Guarantor represents and warrants
that as of the Closing of the Loan, Guarantor will be in compliance with all
applicable securities laws, both State and Federal, and will have made all
required public disclosures, including the nature of the transaction, the fact
that the loan is being made by family members of Patrick Byrne and such other
and further disclosures as required by law.  As of Closing of the Loan,
Guarantor shall provide Lender with either (i) a legal opinion acceptable to
Lender that all required reporting has been made and that, to the best of
counsel’s knowledge, Guarantor is in compliance with all applicable state and
Federal Securities laws, or (ii) an Officer’ Certificate in form identical to
the certificate (the “Certificate”) attached hereto as Exhibit “B”.

 

Guarantor further represents and warrants, that on an ongoing basis, from and
after Closing, until the Loan is fully repaid, Guarantor will remain in
compliance with applicable state and Federal securities laws and will continue
to report as required by any and all applicable state and Federal securities
laws.

 

SECTION 7.        AFFIRMATIVE COVENANTS.  Borrower, as applicable, covenants and
agrees with Lender that, while this Agreement is in effect:

 

7.01 Notification.  Borrower shall promptly inform Lender in writing of: (a) all
material adverse changes in Borrower’s financial conditions, and (b) all
existing and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower which would reasonably be
expected to materially affect the financial condition of Borrower.

 

9

--------------------------------------------------------------------------------


 

7.02 Financial Statements and Records. Borrower shall provide to Lender, upon
Lender’s written request, the most recent financial statement and or tax returns
of the Borrower.  Borrower shall maintain its books and records in accordance
with generally accepted accounting principles, applied on a consistent basis,
and permit Lender to examine and audit Borrower’s books and records at all
reasonable times.  Borrower shall provide such other financial and informational
reports as reasonably requested by the Lender.

 

7.03 Performance.  Borrower shall perform and comply with all terms, conditions,
and provisions set forth in this Agreement and in the other Loan Documents in a
timely manner, and promptly notify Lender if Borrower learns of the occurrence
of any event which, with or without the passage of time, would constitute an
Event of Default under this Agreement or under any of the other Loan Documents.

 

7.04 Additional Documentation and Information.  Borrower shall furnish such
additional documentation, information and statements, lists of assets and
liabilities, budgets, forecasts, tax returns, and other reports with respect to
Borrower’s financial condition and business operations as Lender may request
from time to time.

 

7.05 Insurance.  Borrower shall maintain fire and other risk insurance, public
liability insurance, flood insurance and earthquake insurance as provided in
Paragraph 1.04 (I) of the Deed of Trust and such other insurance as Lender may
require with respect to the Real and Personal Property and its operations, in
form, amounts, coverages and with insurance companies reasonably acceptable to
Lender.  Borrower, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be canceled or diminished without
at least ten (10) days’ prior written notice to Lender.  Each insurance policy
also shall include an endorsement providing that coverage in favor or Lender
will not be impaired in any way by any act, omission or default of Borrower or
any other person.  In connection with all policies covering assets in which
Lender holds or is offered a security interest for the Loans, Borrower will
provide Lender with such loss payable or other endorsements as Lender may
require.  Borrower shall promptly notice the Lender in the event that a policy
of insurance described in the Section 6.05 is terminated or Borrower changes
insurance carriers.

 

7.06 Insurance Reports.  Borrower shall furnish to Lender, upon request of
Lender, reports on each existing insurance policy showing such information as
Lender may reasonably request, including without limitation the following:
(a) the name of the insurer; (b) the risks insured; (c) the amount of the
policy; (d) the properties insured; and (e) the then current property values on
the basis of which insurance has been obtained.

 

7.07 Taxes, Charges and Liens.  Borrower shall pay and discharge when due all of
its indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, imposed
upon Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and

 

10

--------------------------------------------------------------------------------


 

all lawful claims that, if unpaid, might become a lien or charge upon any of
Borrower’s properties, income or profits.  Provided however, Borrower will not
be required to pay and discharge any such assessment, tax, charge, levy, lien or
claim so long as (a) the legality of the same shall be contested in good faith
by appropriate proceedings, and (b) Borrower shall have established on its books
adequate reserves with respect to such contested assessment, tax, charge, levy,
lien, or claim in accordance with generally accepted accounting practices. 
Borrower, upon demand of Lender, will furnish to Lender evidence of payment of
the assessments, taxes, charges, levies, liens and claims and will authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of any assessments, taxes, charges, levies, liens and claims against
Borrower’s properties, income, or profits.

 

7.08 Inspection. Borrower shall permit employees or agents of Lender at any
reasonable time to inspect any and all Collateral for the Loan and Borrower’s
other properties and to examine or audit Borrower’s books, accounts, and records
and to make copies and memoranda of Borrower’s books, accounts, and records.  If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.

 

7.09 Operations.  Borrower shall conduct its business affairs in a reasonable
and prudent manner and in compliance with all applicable federal, state and
municipal laws, ordinances, rules and regulations respecting its properties,
charters, businesses and operations, including without limitation, compliance
with the Americas With Disabilities Act and with all minimum funding standards
and other requirements of ERISA and other laws applicable to Borrower’s employee
benefit plans and with any and all other special regulations relating to
Borrower’s businesses.

 

7.10 Additional Actions.  Borrower agrees that it is the intent of the parties
that the Lender be granted a lien on the Real Property and Personal Property to
secure repayment of the Loan.  In the event that it is determined after closing
that Lender needs to take any further actions or have the Borrower sign
additional documentation to achieve the intent of the parties, including the
proper collateralization of the Loan, then in that event, the Borrower agrees to
sign and/or deliver (now or in the future) such other documents as are necessary
to achieve the intent of the parties or as required by the Lender.  Failure of
the Borrower to execute such additional documentation or provide necessary
information to complete such documentation shall be a default of the Loan.

 

7.11 Borrower’s Prepayment of the Loan.  Prior to or in conjunction with the
occurrence of any of the following events, Borrower will prepay the Loan in
full: (i) Guarantor shall cease operations, liquidate, merge, transfer, acquire
or consolidate with any other entity, change ownership, change its name,
dissolve or effectuate a material

 

11

--------------------------------------------------------------------------------


 

change in its, or affiliate’s, capital structure, (ii) Guarantor engages in any
business activities substantially different than those in which Guarantor is
presently engaged, (iii) the decision making and control of the Borrower and/or
the Guarantor shall change in any material respect from the effective date of
this Loan Agreement, (iv) the diminution in ownership of Patrick Byrne of the
Guarantor, (v) loss of current management control of the Guarantor by Patrick
Byrne, and/or (vi) Guarantor, or any of its affiliates, shall materially change
its/their ownership and/or equity structure.

 

SECTION 8.                         NEGATIVE COVENANTS OF BORROWER.  Borrower
covenants and agrees with Lender that while this Agreement is in effect,
Borrower shall not:

 

8.01 Continuity of Operations.  Cease operations, liquidate, merge, transfer,
acquire or consolidate with any other entity, change ownership, change its name
or dissolve.

 

8.02 Business Activities.  Engage in any business activities substantially
different than those in which Borrower is presently engaged.

 

8.03 No Sale or Transfer and/or Further Encumbrance.  Sell, convey or alienate
the Property, or any part thereof, or any interest therein, or be divested of
title or any interest therein in any manner or way, whether voluntarily or
involuntarily, and/or   further encumber the Property.

 

SECTION 9.                         NEGATIVE COVENANTS OF GUARANTOR.  Guarantor
covenants and agrees with Lender that while this Agreement is in effect,
Guarantor shall not:

 

9.01 Continuity of Operations.  Cease operations, liquidate, merge, transfer,
acquire or consolidate with any other entity, change ownership, change its name,
dissolve or effectuate a material change in its capital structure.

 

9.02 Business Activities.  Engage in any business activities substantially
different than those in which Guarantor is presently engaged.

 

9.03 Decision making and Control.  Change the decision making and/or control of
the Guarantor in any material respect from the effective date of this Loan
Agreement until the Loan is fully repaid.

 

SECTION 10.                  CESSATION OF ADVANCES.  Notwithstanding the
provisions of Section 3 above, if Lender has made any commitment to make any
Loan to Borrower, whether under this Agreement or under any other agreement,
Lender shall have no obligation to make any additional advance pursuant to the
Loan or to disburse Loan proceeds if: (a) an Event of Default has occurred under
the terms of this Agreement; (b) Borrower becomes insolvent, files a petition in
bankruptcy or similar proceedings, or is

 

12

--------------------------------------------------------------------------------


 

adjudged a bankrupt; or (c) there occurs a material adverse change in Borrower’s
financial condition.

 

SECTION 11.                  WAIVER OF CLAIMS.  Borrower (i) represents that it
has no defenses to or set-offs against any Indebtedness or other obligations
owing to Lender (the “Obligations”), nor claims against Lender or its affiliates
for any matter whatsoever, related or unrelated to the Obligations, and
(ii) releases Lender and its affiliates from all claims, causes of action, and
costs, in law or equity, existing as of the date of this Agreement, which
Borrower has or may have by reason of any matter of any conceivable kind or
character whatsoever, related or unrelated to the Note, including the subject
matter of this Agreement.  This provision shall not apply to claims for
performance of express contractual obligations owing to Borrower by Lender or
its affiliates.

 

SECTION 12.            EVENTS OF DEFAULT.  Each of the following shall
constitute an Event of Default under this Agreement, unless cured within the
applicable grace period expressly provided in this Section or consented to in
writing by Lender:

 

12.01 Default on Indebtedness.  Failure of Borrower to make any payment when due
on the Note.

 

12.02 Other Loan Document Obligations.  Failure of Borrower to comply with or to
perform when due any other term, obligation, covenant or condition contained in
this Agreement or in any of the Loan Documents, or failure of Borrower to comply
with or to perform any other term, obligation, covenant or condition contained
in any other agreement between Lender and Borrower.

 

12.03 Obligations of the Guarantor.  Failure of Guarantor to comply with or to
perform any term, obligation, covenant or condition of Guarantor contained in
this Agreement or in the Guaranty, or failure of Guarantor to comply with or to
perform any other term, obligation, covenant or condition of Guarantor contained
in any other agreement between Lender and Guarantor.

 

12.04 False Statements.  Any warranty, representation or statement made or
furnished to Lender by or on behalf of Borrower or Guarantor under this
Agreement, any of the other Loan Documents, or any financial statement,
certificate or schedule delivered by Borrower or Guarantor to Lender pursuant to
this Agreement, is false or misleading in any material respect at the time made
or furnished, or becomes false or misleading in any material respect at any time
thereafter.

 

12.05 Insolvency.  The insolvency of Borrower and/or the Guarantor, the
appointment of a receiver for any part of Borrower’s property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against Borrower
and/or the Guarantor.

 

13

--------------------------------------------------------------------------------


 

12.06 Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower, or by any governmental
agency.  However, this Event of Default shall not apply if there is a good faith
dispute by Borrower as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding, and if Borrower gives Lender
written notice of the creditor or forfeiture proceeding and furnishes reserves
or a surety bond for the creditor or forfeiture proceeding satisfactory to
Lender.

 

12.07 Default on Other Obligations Secured by the Collateral.  A default by
Borrower in: (i) the payment of principal or interest on any other material
obligation repayment of which is secured by the Collateral, or (ii) the
performance or observance of any obligation in any agreement relating thereto,
if the effect of such default is to cause, or permit the holder or holders of
such obligation (or a trustee on behalf of such holder or holders) to cause such
obligation to become due prior to its stated maturity.

 

12.08 Undischarged Judgments.  Unless Lender otherwise consents in writing,
Borrower permits any judgment or judgments against it in excess of $500,000 in
the aggregate, to remain undischarged for a period of more than sixty (60) days
unless during such period such judgment is or judgments are effectively stayed
or bonded, on appeal or otherwise.

 

12.09 Change in Corporate Control.  The decision making and control of the
Borrower and/or the Guarantor shall change in any material respect from the
effective date of this Loan Agreement.

 

12.10 Failure to meet all Required Government Regulations.  Borrower and/or
Guarantor shall fail to meet all federal, state and local municipality
regulations relating to the operations of Borrower’s and/or Guarantor’s
business.

 

12.11 Sale or further encumbering of the Property.  Borrower shall (i) sell,
convey or alienate the Property, or any part thereof, or any interest therein,
or be divested of title or any interest therein in any manner or way, whether
voluntarily or involuntarily, and/or (ii) further encumber the Property.

 

12.12 Material Change in Ownership or Equity of Guarantor.  Guarantor, or any of
its affiliates, shall materially change its/their ownership and/or equity
structure.

 

12.13 Borrower’s Right to Cure.  If any default, other than a default on payment
of the Indebtedness under the Note, is curable and if Borrower has not been
given a notice of a similar default within the preceding six (6) months, such
default may be cured (and no Event of Default will be deemed to have occurred)
if Borrower, after receiving written notice of such default from Lender:
(a) cures the default within fifteen (15) days after receipt of such notice; or
(b) if the cure requires more than fifteen (15) days, immediately

 

14

--------------------------------------------------------------------------------


 

initiate steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.  If Borrower defaults on any payment of interest under the Note, such
default may be cured (and no Event of Default will be deemed to have occurred)
if Borrower, after receiving written notice (or electronic notice with receipt
confirmed) of such interest payment default from Lender cures the default within
two (2) business days after receipt of such notice.

 

SECTION 13.  CONDITIONS PRECEDENT TO CLOSING.  Prior to Closing the Loan
anticipated hereby, the following conditions shall have occurred to the
satisfaction of Lender:

 

13.01 Lender’s Review.  The Loan Closing is subject to satisfactory review by
Lender of Borrower’s and Guarantor’s organizational and authorizing documents. 
Lender’s obligation to make the Loan is also conditioned upon Lender’s counsel’s
preparation of all loan documents and review of all underwriting materials.

 

13.02                 First Trust Deed Lien.  The Trust Deed will actually be a
first trust deed lien on the Real Property and Lender is insured by the Title
Company through a ALTA lender’s policy (or policies) of title insurance,
specifically deleting the standard exceptions, including the survey exception
and the mechanic’s lien exception, and adding such endorsements as are required
by the Lender, that the Trust Deed is a first trust deed lien on the Real
Property.

 

13.03 Assignment of Leases and Estoppels.  Borrower shall assign to Lender any
and all leases affecting the Real Property as security for repayment of the
Note, in form acceptable to Lender.  In addition, Borrower, at the request of
the Lender shall cause each of the tenants occupying the Real Property to
execute subordination agreements.  Lender agrees that, provided the lease in
question is acceptable to it, it will enter into a Non-Disturbance and
Subordination Agreement with each of Borrower’s tenants, if any.

 

13.04 First Priority Security Interest in the Fixtures and Personal Property. 
The Trust Deed will create a first priority security interest in the fixtures
and personal property described in the Trust Deed and there will be no other
security interests on the Personal Property and fixtures that are not released
or terminated through Closing.  Lender shall have obtained and reviewed a
Uniform Commercial Code search of the Personal Property and fixtures acceptable
to Lender and Lender’s counsel.

 

13.05 Review of Underwriting Materials.  Lender and Lender’s counsel shall have
reviewed to their satisfaction, in their sole discretion, all information
relating to any reports required to be reviewed by them and the materials in
such reports are satisfactory to the Lender and Lender’s counsel.

 

15

--------------------------------------------------------------------------------


 

13.06 Loan Origination Fee.  The Origination Fee as defined in Paragraph 15.04
shall have been paid, or will be paid through closing.

 

13.07 Guaranty of Loan.  The Guarantor shall have executed a Guaranty of the
Loan in favor of Lender in form identical to Exhibit “A” attached hereto.

 

SECTION 14.      EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall
occur, except where otherwise provided in this Agreement or the Loan Documents,
all commitments and obligations of Lender under this Agreement or the Loan
Documents or any other agreement immediately will terminate (including any
obligation to make Advances or disbursements), and, at Lender’s option, all
Indebtedness will become due and payable immediately, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the “Insolvency” subsection above, such acceleration shall be
automatic and not optional.  In addition, Lender shall have all the rights and
remedies provided in the Loan Documents or available at law, in equity, or
otherwise.  Except as may be prohibited by applicable law, all of Lender’s
rights and remedies shall be cumulative and may be exercised singularly or
concurrently.  Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower shall not affect Lender’s right to declare a
default and to exercise its rights and remedies.

 

SECTION 15.      MISCELLANEOUS PROVISIONS. The following miscellaneous
provisions are a part of this Agreement:

 

15.01 Entire Agreement; Amendments.  This Agreement, together with the other
Loan Documents, constitute the entire understanding and agreement of the parties
as to the matters set forth in this Agreement. Borrower and Guarantor agree that
this Agreement and the related Loan Documents are the final expression of the
agreement between Lender, Guarantor and Borrower and may not be contradicted by
evidence of any alleged oral agreement.  No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.

 

15.02 Applicable Law.  This Agreement has been delivered to Lender and accepted
by Lender in the State of Utah.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Utah.  Borrower and
Guarantor stipulate and agree that any action brought by either of them against
the Lender or concerning the Guaranty and/or the Indebtedness may only be
brought in the Third Judicial District Court in and for the State of Utah.

 

15.03 Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

16

--------------------------------------------------------------------------------


 

15.04 Loan Origination Fee and Lender’s Costs and Expenses.  Borrower will pay,
at Closing to Lender, a Loan Origination Fee (“Origination Fee”) equal to one
percent (1%) of the Forty Million Dollar ($40,000,000) Loan.  Other than costs
associated with the closing of the Loan, which shall be paid by the Lender,
Borrower agrees to pay upon demand all of Lender’s expenses, including without
limitation reasonable attorneys’ fees, incurred in connection with the
enforcement, modification and collection of this Agreement or in connection with
the Loan made pursuant to this Agreement.  Lender may pay a third party to
assist in collection of the Loan and to enforce this Agreement, and Borrower
will pay any and all sums Lender pays to said third party.  This includes,
subject to any limits under applicable law, Lender’s reasonable attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit initiated,
including reasonable attorneys’ fees for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services.  Borrower also will pay any court
costs, in addition to all other sums provided by law.

 

15.05 Notices.  All notices required to be given under this Agreement shall be
given in writing, may be sent by facsimile (unless otherwise required by law),
and shall be effective when personally delivered, when received by facsimile
with confirmation of transmission, or when deposited with a nationally
recognized overnight courier or deposited in the United States mail, certified
with return receipt requested, postage prepaid, addressed to the party to whom
the notice is to be given at the address shown below.  Any party may change its
address for notices under this Agreement by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party’s address. For notice purposes, Borrower will keep Lender informed at all
times of Borrower’s current address.

 

If to Borrower:

O.COM LAND, LLC

 

799 W. Coliseum Way

 

Midvale, UT 84047

 

Attention: President

 

 

If to Guarantor:

OVERSTOCK.COM, INC.

 

799 W. Coliseum Way

 

Midvale, UT 84047

 

Attention:     Chief Executive Officer and General Counsel

 

 

If to Lender:

PCL L.L.C.

 

C/O Cirque Property

 

10011 South Centennial Parkway, Suite 275

 

Sandy City, Utah 84070

 

Attention:    Douglas B. Christensen

 

17

--------------------------------------------------------------------------------


 

15.06 Severability.  If a court of competent jurisdiction finds any provision of
this Agreement to be invalid or unenforceable as to any person or circumstance,
such finding shall not render that provision invalid or unenforceable as to any
other persons or circumstances.  If feasible, any such offending provision shall
be deemed to be modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable.

 

15.07 Successors and Assigns.  All covenants and agreements contained by or on
behalf of Borrower shall bind their successors and assigns and shall insure to
the benefit of Lender, its successors and assigns.  Borrower shall not, however,
have the right to assign its rights under this Agreement or any interest
therein, without the prior written consent of Lender, which may be granted or
withheld in Lender’s sole discretion.

 

15.08 Survival.  All warranties, representations, covenants and indemnifications
made by Borrower in this Agreement or in any certificate or other instrument
delivered by Borrower to Lender under this Agreement shall be considered to have
been relied upon by Lender and will survive the making of the Loan and delivery
to Lender of the Loan Documents, regardless of any investigation made by Lender
or on Lender’s behalf.

 

15.09 Time Is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

15.10 Waiver.  Lender shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Lender.  No delay
or omission on the part of Lender in exercising any right shall operate as a
waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any grantor, shall constitute a
waiver of any of Lender’s rights or of any obligations of Borrower or of any
Grantor as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent in subsequent instances where
such consent is required, and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

15.11 Borrower’s Indemnity.  Borrower hereby agrees to indemnify, defend and
hold harmless Lender and all of Lender’s members, officers and employees
(collectively, the “Indemnified Parties”) from and against any and all claims,
causes of action, liabilities, damages, costs and expenses (including reasonable
attorney’s fees) made against or incurred by any of the Indemnified Parties
relating to a claim by any existing member of Borrower, shareholder of Guarantor
or other third party contesting Borrower’s power or

 

18

--------------------------------------------------------------------------------


 

authority to enter into this Agreement or to consummate the transactions
contemplated by this Agreement.

 

15.12 Counterparts.  This Agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.

 

15.13 Waiver of Right to Jury Trial.  WITH RESPECT TO ANY DISPUTE BETWEEN THE
PARTIES RELATING TO THE LOAN, THE NOTE OR ANY OTHER OF THE RELATED DOCUMENTS,
THE BORROWER, THE GUARANTOR AND LENDER HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL.

 

 

BORROWER:

 

 

 

O.COM LAND, LLC, a Utah limited liability company,

 

 

 

 

 

By:

/s/ Carter Lee

 

 

Name:

Carter Lee

 

 

Its:

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

OVERSTOCK.COM, INC., a Delaware corporation,

 

 

 

 

 

By:

/s/ Robert P. Hughes

 

 

Name:

Robert P. Hughes

 

 

Its:

 

 

 

 

 

 

 

 

LENDER:

 

 

 

PCL L.L.C., a Utah limited liability company

 

 

 

 

By:

Cirque Properties, Inc., a Wyoming corporation, Its Manager

 

 

 

 

 

 

By:

/s/ Douglas B. Christensen

 

 

 

Name:

Douglas B. Christensen

 

 

 

Its:

Vice President

 

19

--------------------------------------------------------------------------------